EXAMINER'S AMENDMENT/COMMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 2/4/21 has been received and made of record. As requested, the specification and claims 1 and 3 have been amended, claim 2 has been cancelled.  Claims 1 and 3-6 are pending in the instant application.
In response to the amendment, the objection to the drawings, the objection to the specification, the 112(b) rejection of claims 1-7, and the 102(a)(1) rejection of claim as being anticipated by Takahashi have been withdrawn.

Allowable Subject Matter
Claims 1 and 3-6 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is that of Takahashi.  Takahashi discloses a strap quick disconnect assembly (constituted by male and female coupling members 10,11 and joint portion 20, see Fig. 1, which is quickly disconnected by depressing locking button 22) mountable to the supports of an orthopedic brace (absenting a teaching to the contrary, the buckle is capable of being mountable to supports of an orthopedic brace), said quick disconnect .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796.  The examiner can normally be reached on Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.